Citation Nr: 1819242	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right ankle disability, to include right ankle tendonitis.  


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to March 1999.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, including a March 2006 rating decision.  

In August 2008, the Veteran appeared before the Board.  A transcript is of record.  

In June 2017, the Board last remanded this right ankle claim of complex procedural history to obtain a new VA examination of the Veteran's service-connected right ankle disability, to include right Achilles tendonitis, in light of the recent decision of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), requiring testing of both a disabled and nondisabled joint when possible.  In July 2017, VA provided the Veteran an adequate examination to fulfill the remand by testing and evaluating both ankles, including pain on weight bearing.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

For the entire period on appeal, the Veteran's chronic right ankle tendonitis with degenerative changes was manifested by marked limited motion without ankylosis, and consistent pain.

CONCLUSION OF LAW

Granting the benefit of the doubt to the Veteran, and finding the evidence at least in equipoise, the criteria for a 20 percent rating but no higher, for chronic right ankle tendonitis with degenerative changes have been met for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Since the Board's last remand in June 2017, the Veteran has not referred to any deficiencies in either the duties to notify or assist;  therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary to resolve the issues equitably have been obtained.  The Veteran's service treatment records (STR), and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records.  Given the foregoing, the Board finds that all available and identified records have been associated with the file such that appellate review is appropriate at this time.

In July 2017, VA afforded the Veteran a new VA examination during the course of the appeal to assess the most current severity of his service-connected right ankle disability adequately.  Having previously found the September 2015 examination inadequate, the Board instead finds the July 2017 examination adequate because it addresses pain on weight bearing, as well as range of motion testing of the right damaged ankle and the left undamaged ankle.  Thus, the July 2017 VA examination is adequate to decide the issues on a review of the available medical records, claims file, and physical examination.  In this regard, the Board notes the July 2017 VA examiner offered opinions as to the severity of the Veteran's right ankle disability functional limits and pain, and routinely based her conclusions on a review of the available records, to include interviews with the Veteran and a full physical examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In July 2016 and June 2015, respectively, the Veteran's accredited representative argued in filed briefs that previous September 2015 and November 2004 examinations, respectively, of the Veteran's right ankle disability are either inadequate or "stale."  The Board has previously agreed in its remand and therefore continues not to find them probative of the Veteran's current right ankle disability.  Thus, the Board does not discuss them further.  

Additionally, although the Veteran's representative has continuously asserted that the Veteran's right ankle disability has generally worsened over time, neither the Veteran nor his representative have alleged that it has worsened in severity since the last VA examinations in July 2017.  Rather, they argue that the evidence reveals that the Veteran's disability has been and remains more severe than the currently assigned rating for the entire duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).   

Regarding the Veteran's right ankle disability July 2017 VA examination, the Board's last remand in June 2017 considered the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

While the July 2017 VA examination may not reflect all findings as Correia directs, the Board finds no prejudice to the Veteran in proceeding to adjudicate his claim for an increased rating for his right ankle disability because he has here prevailed to receive the maximum schedular rating for such disability based on limited motion of the right ankle.  The Veteran has demonstrated "marked," as opposed to "moderate," limited motion of the right ankle.  Therefore, the Board finds the July 2017 VA examination report of record adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  See 38 C.F.R. § 4.71a, DC 5271.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Increased Ratings - Generally 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017). 

To determine the severity of a disability, the Board must consider potentially applying various other provisions of the regulations governing VA benefits, whether or not the Veteran raised them, as well as the Veteran's entire disability history.  38 C.F.R. § 4.1 , 4.2 (2017);  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned;  otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2017).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  Here, the Board as previously ordered that the Veteran's right Achilles tendonitis is part and parcel of his service-connected right ankle disability.    

Musculoskeletal system disability is primarily the inability, due to damage or infection in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limited motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid considering a higher rating based on greater limited motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limited motion.  38 C.F.R. §§ 4.40, 4.45 (2017). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In deciding the Veteran's increased rating claims on appeal, the Board has considered the matters during the relevant temporal period including one-year prior to the Veteran's filing of his increased rating claim.   

III.  Increased Rating - Right Ankle 

The Veteran's service-connected right ankle tendonitis with degenerative changes, or arthritis, is currently rated as 10 percent disabling from March 31, 2003, under DC 5024-5271, regarding tenosynovitis, rated as limited motion of the ankle.  
38 C.F.R. § 4.71a , DCs 5024, 5271 (2017).  Specifically, the rating schedule for the musculoskeletal system and DC 5024 indicates that tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis.  Id., DC 5024. Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  Here, the July 2017 VA examination has noted x-ray images of record document degenerate arthritis of the Veteran's right ankle.  

When, however, the limited motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may apply to each such major joint or group of minor joints affected by limitation of motion; the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limited motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. Id., DC 5003.  Here, the Veteran has been rated at 10 percent already, as previously noted.

Under DC 5271, a 10 percent disability rating is warranted for "moderate" limited motion of the ankle.  Id., DC 5271.  A maximum schedular 20 percent disability rating is warranted for "marked" limited motion of the ankle.  Id.  VA regulations  do not define the terms "moderate" and "marked," and thus the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2017).  Here, the Board finds that the evidence shows the Veteran has shown marked limited motion sufficient to increase his rating for the period on appeal.  

Normal ranges of motion of an ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a , Plate II (2017).  According to VA's M21-1 Adjudication Procedures Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M21-1, Part III, Subpart iv, 4.A.3.o, Moderate and Marked LOM of the Ankle (2017).  But these ranges alone do not determine the outcome, which must consider other factors, as explained below.   

Upon VA examination in July 2017, the Veteran reported his prior history of a right ankle fracture and surgery in 1992, including inserted screws, one of which may require another surgery on coming loose, and that he treats pain with medication, and does not require any assistive devices to ambulate.  The Veteran reported flare ups, incapacitating episodes of arthritis, or functional limitations upon standing or walking, running.  There was no instability or dislocation suspected.  Initial range of motion findings included right dorsiflexion to only 10 degrees and plantar flexion to  only 20 degrees, each with noted pain but without additional limited motion upon repetition.  The examiner found pain with weight bearing on the right ankle; and localized tenderness on palpation of the joint, particularly upon the lateral malleolus; but no crepitus.  In contrast, the examiner found dorsiflexion to 20 degrees and plantar flexion to 45 degrees in the undamaged, left ankle.  The examiner concluded the right ankle disability impairs the Veteran's functions of daily living or employability in that he has pain on prolonged standing and walking. 

The Board has considered the Deluca factors and finds that persistent pain reported across all examinations, including those found inadequate otherwise, shows the Veteran's injury has limited him consistently during the appeal period, and causes him weakness and lack of endurance.  Thus the Board finds that his symptoms show "marked" limited motion such that increasing his rating to 20 percent is warranted, based upon the relevant and adequate evidence of record.  The preponderance of evidence weighs in at least equipoise to favor the Veteran's claims of entitlement to an increased disability rating in excess of 10 percent for chronic right ankle tendonitis with degenerative changes for the entire period on appeal. 

The Board has also considered potentially applying other provisions or diagnostic codes of the rating schedule, whether or not the Veteran, his accredited representative, or record have raised them, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no basis upon which to assign increased disability ratings for any period on appeal under another section or diagnostic code.  For example, there has been no objective finding of ankylosis of the Veteran's right ankle, subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy;  therefore, DCs 5270, 5272, 5273, and 5274 do not apply.  
38 C.F.R. § 4.71a , DCs 5270, 5272-5274. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right ankle disability;  however, the Board finds his symptomatology has been more or less stable throughout the appeal as reported and when afforded the benefit of the doubt.  Therefore, assigning staged ratings is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran the record does not reflect, and the Veteran does not allege, that he is unemployable due to his right ankle disability.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claim and consequently the Board need not consider it further at this time.

The Board finds the preponderance of the evidence is at least in equipoise and a rating to 20 percent for right ankle disability is granted.  The benefit of the doubt doctrine applies.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

	(CONTINUED ON NEXT PAGE)




ORDER

An increased disability rating to 20 percent for a chronic right ankle disability, to include tendonitis with degenerative changes, is granted for the entire period on appeal.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


